People v Platt (2014 NY Slip Op 06846)
People v Platt
2014 NY Slip Op 06846
Decided on October 8, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 8, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2014-03032
 (Ind. No. 15/09)

[*1]The People of the State of New York, plaintiff,
v Michael Platt, defendant.
Michael Platt, Dannemora, N.Y., defendant pro se.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Hannah Sith Long of counsel), for plaintiff.
DECISION & ORDER
Application by the appellant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the Supreme Court, Richmond County, rendered September 25, 2009.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
BALKIN, J.P., LEVENTHAL, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court